Citation Nr: 0711171	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-35 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for multiple joint 
pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for hysterectomy.

4.  Entitlement to service connection for diabetes mellitus.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for left knee ligament 
damage.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for shortness of breath 
and breathing difficulty.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for insomnia.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from January 1989 to July 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that denied service connection for diabetes 
mellitus and a hysterectomy.  

This appeal also arises from a June 2003 rating decision, in 
which the RO continued the denial of service connection for 
multiple joint pain to include as due to an undiagnosed 
illness, left knee ligament damage, and right wrist carpal 
tunnel syndrome.  The RO also continued to deny the reopening 
of previously denied claims for service connection for 
insomnia and breathing difficulty.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the Waco, Texas Regional 
Office in November 2006.  A transcript of the hearing is of 
record.

The issue of service connection for right carpal tunnel 
syndrome and hysterectomy, as well as, the issues of whether 
new and material evidence has been received to reopen the 
previously denied claims of service connection for left knee 
ligament damage, breathing difficulty, and insomnia, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The competent evidence of record does not show that the 
veteran has an undiagnosed illness manifested by multiple 
joint pain.  The veteran's complaints of multiple joint pain 
in the low back, knees, ankles, elbows, and shoulders has not 
been etiologically linked to the veteran's service.

3.  There is no competent medical evidence of record of a 
current diagnosis of diabetes mellitus.

CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness, for 
multiple joint pain have not been met.  38 U.S.C.A. §§ 1110, 
1117 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310, 
3.317 (2006).

2.  Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, the 
veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate her 
service connection claims by correspondence dated in April 
2001, December 2002, and September 2004.  In these letters, 
the RO provided notice of the duty to assist and informed her 
of the kind of evidence that is necessary to substantiate her 
service connection claims in general.  Further, in the July 
2004 statement of the case, the RO provided notice to the 
veteran regarding the type of evidence necessary to 
substantiate her service connection claims as due to an 
undiagnosed illness.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  Specifically, VA has associated with 
the claims folder the veteran's service medical records, VA 
treatment records, as well as several VA examination reports.  
The veteran has not identified any additional evidence 
pertinent to her claims, not already of record and there are 
no additional records to obtain.  Further, the veteran has 
been examined for VA purposes and has been accorded a 
personal hearing that was held in November 2006. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  In a March 2006 letter, the RO 
informed the veteran of the regulations pertaining to 
effective dates and disability ratings.  However, because of 
the decisions in this case, any failure of VA to notify the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  

Service connection - in general

The veteran claims service connection for diabetes mellitus 
and joint pain in multiple joints, which she has also claimed 
as due to an undiagnosed illness.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, such as 
diabetes mellitus, to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

In addition, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. §1117(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.317(a)(1),(b) (2006).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2006).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2006).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Multiple joint pain

As a preliminary matter, the Board observes that with the 
exception of the orthopedic disabilities for which the 
veteran is service-connected (hallux valgus, right foot; left 
foot bunionectomy, and cubital tunnel syndrome, left upper 
extremity, the service medical records, post-service VA 
outpatient treatment records, and VA examination results are 
all negative for objective indications of a chronic 
disability resulting from an illness or a combination of 
illnesses, as it related to her complaints of multiple joint 
pain.  

The November 1988 enlistment physical examination report is 
negative for any clinical abnormalities related to the spine, 
musculoskeletal system or neurological system.  The veteran 
indicated problems with swollen joints and throat trouble, 
with specific reference to a left knee injury sustained in 
1984, prior to service.  In April 1989, the veteran was 
treated for back and bilateral leg pain complaints with no 
direct trauma, radiating pain, or dysuria.  

In February 1992, the veteran was treated for mild effusion 
of the bilateral knees, which was more prominent in the right 
knee.  Examination revealed crepitus on patellar motion of 
the right knee.  The diagnosis was chondromalacia patella, 
right knee.  It was indicated for the veteran to return in 
one week if this condition did not improve; however, there is 
no follow-up care noted in the service medical records.  

In May 1994, the veteran sustained a right medial collateral 
ligament sprain and was placed in a knee brace and on a 
temporary physical profile for 2 weeks.  X-ray of the right 
knee was negative for any findings.  

The veteran testified that her multiple joint pain had its 
onset during her Persian Gulf War service.  Specifically, she 
stated her belief that when she suffered a panic attack 
during a training, she lost consciousness and fell down, 
injuring her back.  In January 1990, the veteran was noted to 
have donned her protective mask when she had breathing 
difficulty, sat down, and then fell backwards.  The examiner 
noted that complete loss of consciousness was 
unsubstantiated.  Examination of the veteran was within 
normal limits and the examiner indicated questionable anxiety 
reaction.  With regard to her complaints of joint pain in the 
knees, ankles, elbows, and shoulders the veteran testified to 
having pain that has not yet been diagnosed.  

The Board has reviewed the post-service medical evidence in 
this case.  On VA general medical examination in November 
1996, the veteran made no subjective complaints of multiple 
joint pain.  She reported having had two bunionectomies in 
service with residual aching pain in the left foot and left 
knee.  Examination of the musculoskeletal system revealed 
normal range of motion in the neck and cervical spine.  
Examination of the upper and lower extremities revealed 
normal range of motion in the shoulders, elbows, forearms, 
wrists, fingers, feet, knees, and ankles.  There was no 
evidence of spasm or tenderness in the lumbar spine.  
Straight leg raising was to 90 degrees with minimal lumbar 
discomfort, bilaterally.  There was no effusion in the knee 
joints.  The pertinent diagnoses included ligamentous strain 
of the left knee, secondary to altered gait favoring surgical 
treatment of the left great toe.  

In a November 1996 knee x-ray study showed a small rod-shaped 
calcification in the soft tissue, medially, which was 
suggestive of a calcified peritendinitis, known as 
Pelligrini-Stieda disease.  

The Board notes that the November 1996 was found to be 
inadequate and when she was reexamined in March 1997, the 
veteran did not complain of multiple joint pain, other than 
that in her service-connected left and right foot and left 
wrist.  Ligament damage to the left knee was noted to be well 
healed with no residual pain or discomfort other than mild 
aching during cold, damp weather.  Left knee examination 
revealed full range of motion without evidence of heat, 
redness, swelling, or tenderness.  X-ray of the left knee 
revealed small calcifications in the medial compartment. The 
diagnoses included, in pertinent part, left knee ligament 
damage with normal examination.  No etiology opinion was 
offered with regard to this assessment.  

On VA Persian Gulf War examination in April 1997, the veteran 
was diagnosed with arthralgia for complaints of joint pain in 
the left knee and left foot since 1992.  It was noted that 
she was not taking any joint pain medication at the time of 
the examination.  On physical examination, she reported pain 
in the left knee, foot, and wrist.  There was no 
costovertebral angle tenderness or evidence of cyanosis, 
clubbing, or edema in the lower extremities.  Laboratory 
testing was normal and neurological examination was intact.  

On VA orthopedic examination in March 1999, the veteran 
complained of pain in both knees, the left ankle, and 
bilateral wrists.  She noted constant, mild ache in the knees 
with no evidence of swelling, fatigability, or lack of 
endurance.  She reported left ankle ache on exertion since 
1981.  There was no evidence of flare-up of joint disease, or 
use of assistive devices.  Negative findings were reported 
for subluxation, dislocation, inflammatory arthritis, 
functional impairment, painful or limited motion, ankylosis, 
or abnormal weight bearing.  X-ray studies of the knees 
showed minimal degenerative joint disease.  X-rays of the 
ankles and wrists were normal.  The diagnoses included, in 
pertinent part, bilateral patellofemoral pain syndrome with 
minimal degenerative joint disease, status post post-
traumatic medial peritendinitis of the left knee with 
residual pain, and left ankle strain. 
On physical examination, the veteran showed no evidence of 
inflammatory arthritis, painful motion, flare-up, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding in any joint group.  

In a November 2001 VA EMG/nerve conduction study, it was 
noted that the veteran had mild left carpal tunnel syndrome 
with bilateral medial epicondylitis.  

During her admission for total abdominal hysterectomy in June 
2002, the veteran underwent an acute nursing admission 
assessment in which it was noted that she had no 
musculoskeletal or neurovascular joint deformities, edema, or 
tenderness.  She had full range of motion on active and 
passive testing without pain.  

VA outpatient treatment records dated from 1999 to 2002 
reflect the veteran's ongoing complaints of body aches, lower 
back pain, and bilateral knee pain.  

In this case, the service medical and post-service medical 
evidence reveals no objective indication of a chronic 
disability resulting from an illness or a combination of 
illnesses relating to multiple joint pain.  One of the legal 
requirements for service connection based on undiagnosed 
illness, is that any undiagnosed illness must be manifested 
by impairment to a degree of 10 percent or more not later 
than December 31, 2006.  In this case, a full range of motion 
of joints was shown, and there is no evidence, other than 
subjective complaints of any impairment.  Thus, disability of 
multiple joint pain to a degree of 10 percent or more, has 
not been shown.  Therefore, presumptive service connection, 
pursuant to 38 C.F.R. § 3.317 on the basis of the veteran's 
Gulf War service is not warranted in this matter.  Service 
connection for the joint pain will thus be analyzed on a 
direct basis.

Service connection on a direct basis first requires evidence 
of a current disability.  Only after this has been 
established does the analysis turn towards whether there 
exists a nexus between that disability and an injury and 
disease which was incurred in or aggravated by active 
military service.  In the absence of a current disability the 
analysis need go no further.  In this case, the cumulative 
evidence of record is absent any competent medical opinion 
diagnosing the veteran with a current disability or disease 
involving either her joints that are not already service-
connected.  As noted, arthralgia merely denotes the presence 
of joint pain.  It is important to point out that pain is not 
in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  There must be 
medical evidence of a diagnosed disability in order for VA 
compensation benefits to be awarded.

Despite her subjective belief that she suffers from multiple 
joint pain, the available evidence of record is negative for 
an objective and competent clinical diagnosis of multiple 
joint pain in during service or presently.  As a layperson 
without the appropriate medical training and expertise, the 
veteran is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter,  See, e.g. Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Moreover, while service connection may be established under 
38 C.F.R. § 3.303  where the evidence shows a current chronic 
disease either existed during service or was incurred during 
service, the Board reemphasizes that the record contains no 
medical evidence of any diagnosed chronic disorders or 
disease involving the joints in her low back, elbows, 
shoulders, or ankles.  Therefore, on the basis of the above 
discussion service connection is not warranted.  As the 
preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine is not for 
application.

Finally, the records noted above show treatment for diagnosed 
degenerative joint disease and patellofemoral pain syndrome 
in the knees.  As noted earlier, the provisions of 38 C.F.R. 
§ 3.317 do not apply to diagnosed disorders.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Considering this claim 
on a direct basis, the Board notes that Board finds that 
while the veteran was treated for an acute right knee injury 
in service that required no additional follow-up care, there 
is no competent evidence that she had a chronic knee 
disability during service.  Post-service, there is evidence 
of treatment for painful knees and radiographic evidence of 
mild degenerative joint disease and Pellegrini-Stieda 
disease.  However, the Board notes that none of these 
diagnosed knee disorders have been shown to be of service 
origin  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Diabetes mellitus 

Service medical records contain no findings or diagnoses of 
diabetes mellitus.  The Board has reviewed the extensive 
post-service medical evidence and notes that the veteran has 
never been diagnosed with diabetes mellitus.  In fact, the 
veteran testified that during and after service, she has 
never been diagnosed with diabetes mellitus.  She stated that 
she has been told that she is borderline for this disease and 
has been cautioned to watch her diet, she has not been 
diagnosed with diabetes mellitus.  While the veteran appears 
to attribute her borderline diabetic condition to service, 
this condition, which has never been diagnosed, has also 
never been attributed to service.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of a current diagnosis of diabetes mellitus, the claim must 
be denied.

The veteran was not diagnosed with diabetes mellitus during 
service, not has she ever been diagnosed with diabetes 
mellitus following service.  Inasmuch as the evidence on file 
does not show that the veteran has a currently diagnosed 
diabetic disease which may be associated with service, the 
Board must conclude that no additional development, to 
include additional medical examination or medical opinion, is 
reasonable based upon the facts of this case.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C. § 5103A(d)); Hickson 
v. West, 12 Vet. App. 247, 253 (1999), Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for diabetes mellitus, and the claim must be 
denied.  As the preponderance of the evidence is against both 
this claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for multiple joint pain is 
denied.  


REMAND

At the outset of this discussion, the Board notes that in 
February 2006, the RO provided the veteran with a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the information 
or evidence needed to establish a disability rating and 
effective date for the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to adjudication of the veteran's claims of whether new 
and material evidence has been submitted to reopen her claims 
of entitlement to service connection for a left knee 
disability, insomnia, and shortness of breath.

The Court held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Board finds that the notice letters sent to the veteran in 
April 2001 and December 2002 do not comply with the new 
requirements under Kent.  Therefore, this case must be 
remanded with regard to the veteran's claims to reopen for 
service connection for a left knee disability, insomnia, and 
shortness of breath.

Further, the Board finds that the veteran's claims for 
service connection for right carpal tunnel syndrome and 
hysterectomy require additional development.  

With regard to the veteran's right carpal tunnel syndrome, 
the Board notes that the veteran has a currently diagnosed 
disorder, as evidenced by a January 2004 VA EMG/nerve 
conduction study.  In an August 1995 in-service occupational 
therapy record, the veteran was treated for complaints of 
constant non-activity based tingling and numbness at the 
ulnar nerve distribution for a two-month period with no 
history of trauma.  This condition was noted in both hands, 
but especially the left hand.  In a June 1996 Comprehensive 
Clinical Evaluation Program questionnaire, the veteran 
indicated right arm problems, referred to as "cubital tunnel 
syndrome" in June 1995.  

The veteran is service-connected for left cubital tunnel 
syndrome with a 10 percent disability evaluation, effective 
from July, 1996.  In November 2006, the veteran testified 
that she is right hand dominant and had problems with her 
right wrist in service, but that her left wrist was more 
symptomatic.  She served in the for a period of several years 
as a food service specialist and testified that her wrist 
problem had its onset during active duty from lifting heavy 
pots and pans.  

The Board finds that a VA examination for the right carpal 
tunnel syndrome would be helpful in determining the veteran's 
service connection claim.  

With regard to the veteran's claim of service connection for 
hysterectomy, the veteran testified that her gynecological 
problems had their onset in service in the 1990's.  On the 
November 1998 report of medical history, she indicated that 
in 1986, prior to service, she had laser surgery to remove a 
vaginal lesion (condylomata).  She reported having heavy and 
lengthy menstrual cycles and was placed on various 
contraceptive medications to help alleviate these symptoms.  
The Board notes that in June 1991, while on active duty, she 
was found to have inflammatory epithelial changes and 
atypical squamous cells on a May 1991 pap study.  In August 
1991, she complained of urinary frequency and lower abdominal 
pain for a 3-week period.  She was recommended for additional 
testing, but became pregnant and gave birth in March 1993.  
Following her pregnancy, in December 1993, the veteran was 
noted to have heavy and painful menstrual periods and was 
placed on birth control pills.  The veteran testified that 
she first sought post-service medical treatment for continued 
heavy cycles in 1996, after the delivery of her last child.  
The Board notes that in the April 1997 Persian Gulf War 
examination report, the examiner referenced a normal pap 
smear study that was completed in November 1996.  

The veteran testified to a continuity of heavy menstrual 
cycle that was diagnosed as menorrhagia in VA clinical 
records dated in 1999.  A March 1999 pap smear study showed 
atypical squamous metaplasia.  The veteran was given shots of 
Depo Lupron to help with the heavy bleeding but eventually 
underwent a total abdominal hysterectomy for fibroids in June 
2002.  The veteran underwent VA general medical examination 
in March 1999, in which the examiner noted the veteran's 
complaints of heavy periods and the diagnosis of anemia 
secondary to heavy periods.  The March 1999 VA examiner cites 
to a VA gynecological examination report, however, it does 
not appear that the veteran underwent such at that time.  As 
the medical questions dispositive of this claim remain 
unanswered, further development of medical evidence is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for right carpal 
tunnel syndrome, residuals of a 
hysterectomy, left knee ligament damage, 
breathing difficulty, and insomnia, since 
2004.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of the claimed right 
carpal tunnel syndrome.  An examiner 
should review the claims file and opine 
whether it is at least as likely as not 
that any current right hand carpal tunnel 
syndrome is related to military service.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  

4.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of the fibroid 
condition that led to her hysterectomy.  
The claims folder should be made available 
to the examiner for review before the 
examination.  Any indicated tests and 
studies should be conducted if the 
examiner deems it appropriate.  The 
examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that the 
post-service hysterectomy had its onset 
during veteran's active military service 
or is otherwise etiologically related 
thereto.  The examiner should offer 
comments and an opinion as to the 
underlying pathology that necessitated the 
veteran's hysterectomy.  The examiner 
should also offer comments and an opinion 
as to whether the pathology that 
necessitated the veteran's hysterectomy 
was manifested during service.
A clear rationale for all opinions and a 
discussion of the facts and medical 
principles should be provided.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on her claim.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for right carpal tunnel 
syndrome and hysterectomy.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case must be 
provided to the veteran and her 
representative.  After the veteran and her 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


